





CITATION:
R. v. Burrett, 2011
          ONCA 565





DATE: 20110829



DOCKET: C52440



COURT OF APPEAL FOR ONTARIO



Rosenberg, Gillese and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Brian Burrett



Appellant



Brian Burrett, acting in person



Vincenzo Rondinelli, acting as duty counsel

Jeremy Streeter, for the respondent



Heard: August 16, 2011



On appeal from the convictions entered and sentence imposed on
          October 9, 2008, by Justice Robert Graydon of the Ontario Court of Justice.



ENDORSEMENT



[1]

The appellant sold cocaine to an undercover police
    agent on a number of occasions. On January 8, 2008, he sold 18 ounces of
    cocaine to the agent through an intermediary. On January 23, 2008, again
    through the use of an intermediary, the appellant sold one kilogram of cocaine
    to the agent.  And, on March 4, 2008, the
    appellant again sold one kilogram of cocaine to the agent through a third
    party. The appellant pleaded guilty to three trafficking offences and received
    a sentence equivalent to seven years imprisonment.

[2]

The appellant is a Type 1 diabetic and has been since
    he was 9 years of age.  He takes five
    injections of insulin per day and needs to have good blood control otherwise he
    becomes hypoglycaemic and experiences dizziness, difficulty concentrating and
    speaking, weakness, confusion, anxiety and vision changes.  He appeals against conviction on the basis
    that his guilty pleas are invalid due to his medical condition on the day on
    which he entered his pleas.  Specifically,
    he says that by the time he entered the courtroom and pleaded guilty, he was
    experiencing many of these symptoms.  He
    said he had difficulty speaking and concentrating and that it was like he was
    in a drunken state.

[3]

The appellant seeks to appeal his sentence on the basis
    that it offends the principle of parity, as his co-accused received lower
    sentences than he did.

THE CONVICTION APPEAL

[4]

While
    the evidence demonstrates that the appellant suffers from Type 1 diabetes, in
    our view, he has failed to meet his onus of showing that his guilty plea was
    invalid due to his medical condition on the day in question.

[5]

There
    is no independent evidence on the record to support the appellants bald
    assertion that he was unable to understand what was happening on the day he pleaded
    guilty.  A review of the transcript
    suggests that he fully and voluntarily participated in the guilty plea
    proceedings.  The following examples are
    illustrative of this:

·

the
    appellants lawyer confirmed that he discussed the pleas with the appellant and
    that the appellant was content to go ahead;

·

the
    appellant stood for his arraignment and verbally stated Guilty three times,
    once for each offence;

·

the
    appellant, through his lawyer, took exception to one of the facts read out by
    the Crown and had it corrected on the record;

·

after
    the Crowns submissions on sentence, the appellant called over his lawyer and
    spoke to him;

·

the
    appellants counsel was aware of his medical condition and described it in his sentencing
    submissions;

·

the
    appellant had been looked at already that day for blood sugar levels;

·

after
    the sentencing judge asked the appellant whether there was anything he wished
    to say before he was sentenced, the appellant stood and made the following
    statement:

Just if I could make time go back, Id, uh,
    make   it go a different way.  I made the wrong decisions in life right now,
    uh, but Ive had no assaults before in my life.  I would never hurt anybody and, uh, like I say, if I could make time go
    back, uh, I would and Id do things a different way.

·

the
    sentencing judge then asked the appellant how old he was and the appellant
    answered (correctly) Im 41.

[6]

Further,
    there is nothing in the transcript to suggest that anyone noticed the appellant
    appearing to be unwell nor is there any indication that the appellant was not
    feeling well enough to plead guilty. Instead, as previously noted, the
    appellant participated in the proceedings and demonstrated a full awareness of
    what was happening.


THE SENTENCE APPEAL

[7]

The principle of parity does not apply in this case as
    the circumstances of the co-accused are significantly different from those of
    the appellant.

[8]

The appellant pleaded guilty to orchestrating three
    separate transactions involving a total of over 2.5 kilograms of cocaine, all
    while he was on parole for a serious drug offence. His co-accused pleaded
    guilty to delivering smaller quantities of cocaine (approximately 1 kilogram),
    and received shorter sentences (up to 4 years in jail). The appellant was
    clearly higher up on the chain of command.

[9]

We note, as well, that it was a joint submission for seven
    years imprisonment, which the sentencing judge accepted.

[10]

To the extent that the appellant complains about the
    parole ineligibility condition, we see nothing in the submission. In light of
    the appellants record, it was open to the sentencing judge to impose such a
    condition.

DISPOSITION

[11]

Accordingly,
    the appeal against conviction is dismissed. Leave to appeal sentence is granted
    but the sentence appeal is also dismissed.

M. Rosenberg
    J.A.

E.E. Gillese
    J.A.

H.S. LaForme J.A.


